286 S.W.3d 871 (2009)
Stacie L. RIFE, Appellant-Respondent,
v.
Monte D. RIFE, Respondent-Appellant.
Nos. WD 69716, WD 69812.
Missouri Court of Appeals, Western District.
July 28, 2009.
Michael C. McIntosh, for Appellant-Respondent.
Theodore D. Barnes, for Respondent-Appellant.
Before Division Two: VICTOR C. HOWARD, Presiding Judge, JOSEPH M. ELLIS, Judge and MARK D. PFEIFFER, Judge.

ORDER
PER CURIAM:
Monte Rife and Stacie Rife appeal the judgment of the trial court dissolving their marriage. On appeal, Stacie Rife claims that the trial court erred in characterizing the parties' home as marital property. *872 Monte Rife claims that the trial court erred in its division of marital property and in denying his requests for maintenance and attorney's fees. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).